People ex rel. Edelstein v Warden, Nassau County Corr. Facility (2015 NY Slip Op 01677)





People ex rel. Edelstein v Warden, Nassau County Corr. Facility


2015 NY Slip Op 01677


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

2015-00931

[*1]The People of the State of New York, ex rel. Jonathan I. Edelstein, on behalf of John Aniano, petitioner, 
vWarden, Nassau County Correctional Facility, respondent.


Edelstein & Grossman, New York, N.Y. (Jonathan I. Edelstein pro se of counsel), for petitioner.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Michael J. Bushwack of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to reduce bail upon Nassau County Docket Numbers 2015NA000921 and 2015NA000922.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination, of the County Court, Nassau County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger,  25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson,  48 NY2d 230).
SKELOS, J.P., ROMAN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court